Detailed Action

1.	This Office Action is responsive to the Amendment filed 03/01/2021.  Claims 1, 6-8, 12, and 14 have been amended.  Claims 1-20 are pending for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims 3, 4, 6, 7, 16, 17 and 19 are objected to because of the following informalities:
On line 4 of claims 3, 4, 16, 17, line 5 of claim 7, and line 6 of claims 6, 9: “the step” is suggested to be “the step of the task session”.
On line 8 of claim 8 and line 3 of claim 13: “the step” is suggested to be “the step of the task”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 6-7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-7 and 19, the phrase "thereby enabling (causing in claim 19) the user to interact with a different computing device than received the user input to perform the step [of the task session]" of claim 6 (and claim 19) and the phrase “thereby enabling the user to interact with both the second computing device and the third computing device to perform the step” of claim 7 render the claims indefinite because the subject matter for which protection is sought is not clearly defined.  The claims attempt to define the subject matter in terms of the result to be achieved (“thereby causing the user to interact with […]”), which merely amounts to a statement of a desired result, without providing the technical features necessary for achieving this result.  Merely the fact that the task is performed by a different device than the one used by the user to provide the initial input is not sufficient to assume user interaction with this different device, since the nature of the task is undefined.  It is further noted that any feature based on user interaction with a device cannot be considered per se as having technical character.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parker (US 2012/0254965 A1).

7.	As to claim 1, Parker teaches a system comprising:
at least one processor; and
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations (Parker, [0022] and claim 15), the set of operations comprising:
receiving an indication of user input at a first computing device associated with a step of a task session, wherein the indication comprises an identifier associated with the task session (Parker teaches that a user may access the distributed mobile computing environment using a terminal device.  The terminal device may utilize a projector configured to display user input information to enable a user to input selected information to server 5.  In this embodiment, a user may type on a screen or touch the screen to activate and manipulate objects and information such as moving a file from folder to another [0080-0081]);
determining, using the identifier, a set of computing devices associated with the task session, wherein the set of computing devices comprises the first computing device and a second computing device (Parker teaches that the distributed computing system 200 allows the distributed computing client 45 to use the computing resources that maybe available from devices 10’, 10’’ and 10’’’ on other devices to perform the computing project [0046].  Parker teaches that the resource management module 53 identifies available devices to process the computing tasks 820 [0070].  Parker teaches that a web-site, including user-defined content such as we pages and associated data could reside on multiple devices, computing devices and/or communications satellite 30.  In operation, users requesting web page access [using the web site/page address/URL, i.e., the identifier] would receive content delivered via the devices to the requesting device.  When users request web pages the server 5 via the resource management module 53 requests the associated content from a device storing the data [wherein the device storing the data is identified based on its stored user-defined/requested content] [0070] and [0073]);
determining a processing computing device to perform the step of the task session from the set of computing devices, wherein determining the processing computing device comprises evaluating a set of factors for one or more computing devices based on a requirement associated with the step of the task session (Parker teaches that the availability module 304 determines a “score” associated with a worker or server device with respect to a requesting device to identify preferred devices for providing distributed computing services.  The scores is determined based upon operating states, including e.g., resource availability, physical location of devices, proximity to the requesting device, user participation preferences, and past performance metrics for potential worker devices [0057]); and
providing, to the processing computing device, an indication to process the user input associated with the step of the task session (Parker teaches a method for distributed computing includes identifying a computing task for processing comprising the step of selecting a device to process the computing project from among a plurality of devices based upon device location and at least one associated operating state of the device, sending the identified computing task and the one-time code to the selected device over the distributed computing network for processing and authentication, and receiving results of computing task from the selected device [0008]).

8.	As to claim 2, Parker teaches the system of claim 1, wherein the set of operations further comprises: receiving, from the processing computing device, a session state indication comprising session state information; when the processing computing device is the first computing device, providing a state update indication to the second computing device based on the session state information; and when the processing computing device is the second computing device, providing a state update indication to the first computing device based on the session state information (Parker teaches that applications and data are replicated to multiple devices for redundancy, backup, and for computational efficiency [0067]). 

9.	As to claim 3, Parker teaches the system of claim 1, wherein determining the processing computing device comprises evaluating at least one device characteristic of the first computing device and at least one device characteristic of the second computing device based on a requirement associated with the step to automatically determine the processing computing device (Parker teaches that the availability module 304 determines a “score” associated with a worker or server device with respect to a requesting device to identify preferred devices for providing distributed computing services.  The scores is determined based upon operating states, including e.g., resource availability, physical location of devices, proximity to the requesting device, user participation preferences, and past performance metrics for potential worker devices [0057]).  

10.	As to claim 4, Parker teaches the system of claim 1, wherein determining the processing computing device comprises evaluating at least one device capability of the first computing device and at least 32Docket No. 14917.3771US01 / 405915-US-NP one device capability of the second computing device based on a requirement associated with the step to automatically determine the processing computing device (Parker teaches that the availability module 304 determines a “score” associated with a worker or server device with respect to a requesting device to identify preferred devices for providing distributed computing services.  The scores is determined based upon operating states, including e.g., resource availability, physical location of devices, proximity to the requesting device, user participation preferences, and past performance metrics for potential worker devices [0057]).  

11.	As to claim 5, Parker teaches the system of claim 1, wherein providing the indication to process the user input associated with the step of the task session further comprises providing an indication to a third computing device that the processing computing device is processing the user input (Parker teaches a method for distributed computing includes identifying a computing task for processing, …, requesting that the computing task be executed over the distributed computing network, selecting a device to process the computing project from among a plurality of devices based upon device location and at least one associated operating state of the device, sending the identified computing task and the one-time code to the selected device over the distributed computing network for processing and authentication, and receiving results of computing task from the selected device [0008]).

12.	As to claim 6, Parker teaches the system of claim 1, wherein the processing computing device is the second computing device, thereby enabling the user to interact with a different computing device than received the user input to perform the step (Parker teaches that if a user, with their device which is a part of the distributed computing environment, were at a gas station configured to participate in the distributed computing environment, the server 5 could directly point the user to the participating device [i.e., third computing device] at the gas station to perform computing functions such as pay for fuel, track fueling statistics, account administration, etc. [0073]).

Parker teaches the system of claim 6, wherein the set of computing devices further comprises a third computing device, and wherein the set of operations further comprises: determining the third computing device to perform the step of the task session, thereby enabling the user to interact with both the second computing device and the third computing device to perform the step (Parker teaches that if a user, with their device which is a part of the distributed computing environment, were at a gas station configured to participate in the distributed computing environment, the server 5 could directly point the user to the participating device [i.e., third computing device] at the gas station to perform computing functions such as pay for fuel, track fueling statistics, account administration, etc. [0073]).

14.	Claims 8-9 are corresponding method claims that recite similar limitations as of system claims 1-2 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

15.	As to claim 10, Parker teaches the method of claim 8, further comprising: receiving, from the second computing device, pre-session contextual information, wherein the pre-session contextual information comprises the identifier; and storing the pre-session contextual information (Parker teaches the computing project may request a file be downloaded and delivered to requesting device [wherein the file name being read as pre-session contextual information].  One task of the computing project may including downloading a first portion of the file from a first identified device.  As described herein above, application and user data may reside on one or more devices including the server 5 [0069] and [0072]). 
 
16.	As to claim 11, Parker teaches the method of claim 10, wherein the second computing device is identified based on the stored pre-session contextual information, and wherein generating the task session further comprises analyzing the pre-session contextual information (Parker teaches a web-site, including user-defined content such as we pages and associated data could reside on multiple devices, and/or communications satellite 30.  In operation, users requesting web page access would receive content delivered via the devices to the requesting device.  When users request web pages the server 5 via the resource management module 53 requests the associated content from a device storing the data [wherein the device storing the data is identified based on its stored user-defined/requested content] [0070] and [0073]).  

17.	As to claim 12, Parker teaches the method of claim 8, wherein the second computing device is identified by receiving an input comprising the identifier from the second computing device after receiving the indication from the first computing device (Parker teaches a user may access the distributed mobile computing environment using a terminal device.  The terminal device may utilize a projector configured to display user input information to enable a user to input selected information to server 5.  In this embodiment, a user may type on a screen or touch the screen to activate and manipulate objects and information such as moving a file from folder to another [0081]. Parker teaches user requests [including the input comprising the identifier] for an application can be routed to the correct devices by the resource management server and/or the devices themselves.  Multiple routing from the resource management module 53 or device-to-device could be used if a device is not available or the device where the original user request was routed only contains a portion of the application or data need to fulfill the user request [0075]).  

18.	As to claim 13, Parker teaches the method of claim 8, wherein determining the processing computing device comprises evaluating a set of factors for each computing device based on a requirement associated with the step, wherein the set of factors are selected from the group consisting of a computing device characteristic; a computing device capability; proximity of the computing device to the user; user preference information; and historical device usage information (Parker teaches the availability module 304 determines a “score” associated with a worker or server device with respect to a requesting device to identify preferred devices for providing distributed computing services.  The score is determined based upon operating states, including e.g., resource availability, physical location, proximity to the requesting device, user participation preferences, and past performance metrics for potential worker devices [0057]).    

19.	Claims 14-19 are corresponding method claims that recite similar limitations as of system claims 1-6 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.
Parker teaches the method of claim 14, wherein the processing device is determined based on at least one of historical device usage information and user preference information (Parker teaches the availability module 304 determines a “score” associated with a worker or server device with respect to a requesting device to identify preferred devices for providing distributed computing services.  The score is determined based upon operating states, including e.g., resource availability, and physical location of devices, proximity to the requesting device, user participation preferences, and past performance metrics for potential worker devices [0057]).    

Response to Arguments

21.	Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 

22.	In the Remarks, Applicants argued in substance that

	(A)	Parker fails to teach or suggest at least “determining a processing computing device to perform the step of the task session from the set of computing devices, wherein determining the processing computing device comprises evaluating a set of factors for one or more computing devices based on a requirement associated with the step of the task session.”
A), Examiner respectfully disagrees noting that Parker does teach that the availability module 304 determines a “score” associated with a worker or server device with respect to a requesting device to identify preferred devices for providing distributed computing services.  The scores is determined based upon operating states, including [a set of factors] e.g., resource availability, physical location of devices, proximity to the requesting device, user participation preferences, and past performance metrics for potential worker devices [0057]).  Hence, Examiner respectfully submits that Parker does teach “determining a processing computing device to perform the step of the task session from the set of computing devices, wherein determining the processing computing device comprises evaluating a set of factors for one or more computing devices based on a requirement associated with the step of the task session”.

23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441